      Case: 1:18-cr-00677 Document #: 4 Filed: 10/12/18 Page 1 of 2 PageID #:9



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 UNITED STATES OF AMERICA
                                                No. 18 CR 677
                 v.
                                                Judge Manish S. Shah
 LUCITA ZAMORAS

        AGREED MOTION FOR EARLY RETURN OF TRIAL SUBPOENAS

       Pursuant to Fed. R. Crim. P. 17(c)(1), the United States of America, by JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois, with the

agreement of defendant Lucita Zamoras, moves for the entry of an order allowing early

return of trial subpoenas, and in support thereof states as follows:

       1.       The Information in this case charges the defendant with mail fraud, in

violation of Title 18, United States Code, Section 1341.

       2.       Rule 17(c)(1) provides that trial subpoenas may be issued to obtain

documents and other materials, and that the court may direct witnesses to produce the

subpoenaed materials prior to trial.

       3.       The government respectfully requests that the Court issue an order

authorizing all parties to obtain the early return of trial subpoenas, with reciprocal

discovery of the materials obtained pursuant to the issuance of the trial subpoenas.

       4.       Obtaining documents prior to trial may ultimately save time by allowing the

parties to review subpoenaed materials in a timely fashion, and may help to avoid delay

and surprise.
     Case: 1:18-cr-00677 Document #: 4 Filed: 10/12/18 Page 2 of 2 PageID #:10



      5.     Defense counsel agrees with this motion.

      WHEREFORE, the government respectfully moves this Court to enter an agreed

order authorizing all parties to obtain early return of trial subpoenas, with reciprocal

discovery of any subpoenaed materials that are obtained.

                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney

                                  By:   s// Jacqueline Stern
                                        JACQUELINE STERN
                                        Assistant U.S. Attorney
                                        219 South Dearborn St., Rm. 500
                                        Chicago, Illinois 60604
                                        (312) 353-5329




                                           2
